DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 20 October 2022 is acknowledged.  The traversal is on the grounds that Applicant alleges that there would be no significant burden on the Examiner to examine the identified inventions.  This is not found persuasive because differing classification and text searches required to search the non-elected inventions do constitute a significant burden on the Examiner, and Applicant has presented no evidence in support of its allegations to the contrary.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 October 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0187770 by Cao et al. in view of U.S. Patent Application Publication No. 2012/0216273 by Rolette et al.
As to claim 1, Cao discloses a networking system, comprising: 
a pluggable security device (Cao: 30 – Fig 2; Page 1, Sec 18 – Page 2, Sec 19; Plug in device), comprising: 
at least one port interface that is insertable into at least one physical port (Cao: Page 2, Sec 19; USB disk drive disclosed as one possible implementation); 
memory that stores a security key used to provide security over a network link (Cao: Page 4, Sec 37; Memory 25 in plug in device 30 used to store mixed seed/key) ; and 
processing circuitry coupled with the at least one port interface and with the memory wherein the processing circuitry utilizes the security key to verify security of a point- to-point connection established over the network link (Cao: 18, 21, 23 – Fig 2; Page 3, Sec 28-32; encryption and matching engines used to ensure security of data flow),  and 
Cao does not expressly disclose after verifying the security of the point-to-point connection, provides a data integrity check function for data packets received at the at least one port interface
Rolette discloses after verifying the security of the point-to-point connection, provides a data integrity check function for data packets received at the at least one port interface (Rolette: 105 – Fig 1, and Fig 5; Page 4, Sec 47 – 52; external security device inspects packets as they flow through the network).
Cao and Rolette are analogous art because they are from the common area of data protection. 
It would have been obvious, at or before the effective foiling date of the instant application, to use the packet inspection of Rolette in the system of Cao.  The rationale would have been to provide packet level security to the system (Rolette: Page 1, Sec 14). 
   As to claim 3, the modified Cao/Rolette reference discloses all recited elements of claim 1 from which claim 3 depends.
The modified reference does not expressly disclose wherein the processing circuitry provides the data integrity check function by appending a header to all data packets traversing the point-to-point connection established over the network link.
Rolette discloses wherein the processing circuitry provides the data integrity check function by appending a header to all data packets traversing the point-to-point connection established over the network link (Rolette: Page 5, Sec 60; 802.1q header prepended to packet).
It would have been obvious, at or before the effective foiling date of the instant application, to use the header insertion of Rolette in the system of the modified reference.  The rationale would have been to indicate that VLAN is being used  (Rolette: Page 5, Sec 60).
As to claim 4, the modified Cao/Rolette reference further discloses wherein the processing circuitry provides the data integrity check function by inspecting a header of all data packets traversing the point-to-point connection established over the network link (Rolette: Page 4, Sec 47 – 52; content of header used for inspection determination). 
As to claim 5, the modified Cao/Rolette reference further discloses wherein the processing circuitry further encrypts or decrypts data packets traversing the point-to-point connection established over the network link (Cao: Page 2, Sec 20, data moving through system encrypted/decrypted by pluggable device).
As to claim 7, the modified Cao/Rolette reference further discloses wherein the at least one physical port is provided in a network switch (Rolette: Fig 1: network switch with NIC).  
As to claim 8, the modified Cao/Rolette reference further discloses wherein the at least one physical port is provided in a Network Interface Card (NIC) (Rolette: Fig 1: network switch with NIC).  

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0187770 by Cao et al. in view of U.S. Patent Application Publication No. 2012/0216273 by Rolette et al. further in view of U.S. Patent Application Publication No. 2010/0042689 by Doggett.
As to claim 2, the modified Cao/Rolette reference discloses all recited elements of claim 1 from which claim 2 depends.
The modified reference does not expressly disclose further comprising: the at least one physical port, wherein the at least one physical port comprises a first physical port and a second physical port, wherein the at least one port interface comprises a first port interface and a second port interface, wherein the first port interface plugs into the first physical port, wherein the second port interface plugs into the second physical port, and wherein the data packets traverse both the first physical port and the second physical port.
Doggett discloses further comprising: the at least one physical port, wherein the at least one physical port comprises a first physical port and a second physical port, wherein the at least one port interface comprises a first port interface and a second port interface, wherein the first port interface plugs into the first physical port, wherein the second port interface plugs into the second physical port, and wherein the data packets traverse both the first physical port and the second physical port (Doggett: Fig. 4; Page 3, Sec 35 – Page 4, Sec 40; pass through security device with a plurality of ports (405 and 407) where packets enter the device through the first port and exit through the second).
The modified reference and Doggett are analogous art because they are from the common area of data protection. 
It would have been obvious, at or before the effective foiling date of the instant application, to use the pass through structure of Doggett in the system of the modified reference.  The rationale would have been to transparently provide a device in the network to provide packet security (Doggett: Page 2, Sec 23).
As to claim 6, the modified Cao/Rolette reference further discloses wherein the network link comprises an Ethernet link or an Infiniband link (Doggett: Fig 4, Page 3, Sec 36, Ethernet links).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0187770 by Cao et al. in view of U.S. Patent Application Publication No. 2012/0216273 by Rolette et al. further in view of U.S. Patent Application Publication No. 2017/0170927 by Stone et al.
As to claim 9, the modified Cao/Rolette reference discloses all recited elements of claim 1 from which claim 9 depends.
The modified reference does not expressly disclose further comprising: a gearbox that adjusts a data transmission rate for data packets between the pluggable security device and the network link.  
Stone discloses further comprising: a gearbox that adjusts a data transmission rate for data packets between the pluggable security device and the network link (Stone: Page 2, Sec 25; gearbox used to modify transmission data rates) .  
The modified reference and Stone are analogous art because they are from the common area of data transmission through networks. 
It would have been obvious, at or before the effective foiling date of the instant application, to use the gearbox of Stone in the system of the modified reference.  The rationale would have been to slow down data for processing in a high speed network (Stone: Page 2, Sec 25).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0187770 by Cao et al. in view of U.S. Patent Application Publication No. 2012/0216273 by Rolette et al. further in view of U.S. Patent Application Publication No. 2013/0262856 by Moshfeghi et al.
As to claim 10, the modified Cao/Rolette reference discloses all recited elements of claim 1 from which claim 10 depends.
The modified reference does not expressly disclose wherein the pluggable security device further comprises an internal power source that is used to provide power to the processing circuitry.
Moshfeghi discloses wherein the pluggable security device further comprises an internal power source that is used to provide power to the processing circuitry (Moshfeghi: 206 – Fig 2; Page 5, Sec 42; network security device with an internal power system).
The modified reference and Moshfeghi are analogous art because they are from the common area of data transmission through networks. 
It would have been obvious, at or before the effective foiling date of the instant application, to use the internal power supply of Moshfeghi in the system of the modified reference.  The rationale would have been to ensure power is available for the functions of the device (Moshfeghi: Page 5, Sec 42).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432